 



Exhibit 10.2

AFFIRMATIVE INSURANCE HOLDINGS, INC.

2004 STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

      This Restricted Stock Award Agreement (this “Agreement”), made as of the
      day of                     , 2004 (the “Grant Date”) by and between
Affirmative Insurance Holdings, Inc. (the “Company”), and                     
(the “Grantee”), evidences the grant by the Company of a Stock Award (the
“Award”) of restricted Common Stock, par value $0.01 per share (the “Common
Stock”) to the Grantee on such date and the Grantee’s acceptance of the Award in
accordance with the provisions of the Company’s 2004 Stock Incentive Plan (the
“Plan”), a copy of which is attached hereto as Exhibit A.

      NOW, THEREFORE, in consideration of the premises and the benefits to be
derived from the mutual observance of the covenants and promises contained
herein and other good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

      1. Basis for Award. This Award is made pursuant to the Plan for services
rendered to the Company by the Grantee.

      2. Restricted Stock Award. The Company hereby awards and grants to
Grantee, in consideration for past services rendered to the Company or an
Affiliate which services have a value in excess of the aggregate par value of
the Common Stock awarded to Grantee,                      shares of Common Stock
of the Company (the “Restricted Stock Award”) which shall be subject to the
restrictions and conditions set forth in the Plan and in this Agreement. In
addition, if a cash purchase price per share is required by the Company to be
paid by the Grantee, such purchase price is $      per share.

      3. Vesting. The Restricted Stock Award (the “Restricted Stock”) shall vest
and be held subject to:

     (a)                      shares of Common Stock shall vest on the date
hereof.

     (b) an additional                      shares of Common Stock shall become
vested on each of                     , 2005,                     , 2006,
                    , 2007 and                     , 2008, provided that
Executive has remained continuously employed by the Company through each such
vesting date.

     (c) any unvested shares of Common Stock shall become vested if, during the
term of Executive’s employment by the Company, a Change in Control occurs.

      4. Compliance with Laws and Regulations. The issuance and transfer of
Common Stock shall be subject to compliance by the Company and Grantee with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company’s Common
Stock may be listed at the time of such issuance or transfer. Grantee
understands that the Company is under no obligation to register or qualify the
Common Stock with the SEC, any state securities commission or any stock exchange
to effect such compliance.

Affirmative Insurance Holdings, Inc. Restricted Stock Award Agreement

Page 1

 



--------------------------------------------------------------------------------



 



      5. Tax Withholding.

     (a) Grantee agrees that, subject to Section 5(b) below, no later than the
first to occur of (i) the date as of which the restrictions on the Restricted
Stock shall lapse with respect to all or any of the Restricted Stock covered by
this Agreement or (ii) the date required by Section 5(b) below, Grantee shall
pay to the Company (in cash or to the extent permitted by the Board, Company
Stock held by the Grantee for at least six (6) months whose Fair Market Value on
the date the Restricted Stock vests is equal to the amount of Grantee’s tax
withholding liability) any federal, state or local taxes of any kind required by
law to be withheld, if any, with respect to the Restricted Stock for which the
restrictions shall lapse. The Company shall, to the extent permitted by law,
have the right to deduct from any payment of any kind otherwise due to Grantee
any federal, state or local taxes of any kind required by law to be withheld
with respect to the shares of such Company Stock.

     (b) Grantee agrees to properly elect, within thirty (30) days of the Grant
Date, to include in gross income for federal income tax purposes an amount equal
to the Fair Market Value of the Restricted Stock less the amount, if any, paid
by the Grantee for the Restricted Stock granted hereunder pursuant to Section
83(b) of the Internal Revenue Code of 1986, as amended, Grantee shall pay to the
Company, or make other arrangements satisfactory to the Board to pay to the
Company on the date of such grant, any federal, state or local taxes required to
be withheld with respect to such Company Stock. If Grantee fails to make such
payments, the Company shall, to the extent permitted by law, have the right to
deduct from any payment of any kind otherwise due to Grantee any federal, state
or local taxes of any kind required by law to be withheld with respect to such
Restricted Stock.

      6. No Right to Continued Service. Nothing in this Agreement shall be
deemed by implication or otherwise to impose any limitation on any right of the
Company to terminate the Grantee’s service at any time. In the event Grantee’s
employment with the Company is terminated by the Company, by Grantee or as a
result of Grantee’s death or disability, no unvested shares of Common Stock
shall become vested after such termination of employment.

      7. Representations and Warranties of Grantee. Grantee represents and
warrants to the Company that:

     (a) Agrees to Terms of the Plan. Grantee has received a copy of the Plan
and has read and understands the terms of the Plan and this Agreement, and
agrees to be bound by their terms and conditions. Grantee acknowledges that
there may be adverse tax consequences upon the vesting of Restricted Stock or
disposition of the shares of Common Stock once vested, and that Grantee should
consult a tax advisor prior to such time.

     (b) Stock Ownership. Grantee is the record and beneficial owner of the
shares of Restricted Stock with full right and power to transfer the Unvested
Shares to the Company free and clear of any liens, claims or encumbrances and
Grantee understands that the stock certificates evidencing the Restricted Stock
will bear a legend referencing this Agreement.

Affirmative Insurance Holdings, Inc. Restricted Stock Award Agreement

Page 2

 



--------------------------------------------------------------------------------



 



     (c) SEC Rule 144. Grantee understands that Rule 144 promulgated under the
Securities Act may indefinitely restrict transfer of the Common Stock so long as
Grantee remains an “affiliate” of the Company or if “current public information”
about the Company (as defined in Rule 144) is not publicly available.

      8. Compliance with U.S. Federal Securities Laws. Grantee understands and
acknowledges that notwithstanding any other provision of the Agreement to the
contrary, the vesting and holding of the Common Stock is expressly conditioned
upon compliance with the Securities Act and all applicable state securities
laws. Grantee agrees to cooperate with the Company to ensure compliance with
such laws.

      9. Forfeiture of Unvested Stock. In the event that the Restricted Stock
was issued to Grantee solely in consideration for services rendered and shares
of unvested Common Stock (“Unvested Shares”) standing the in name of Grantee on
the books of the Company do not become vested on or before the expiration of the
period during which the applicable vesting conditions must occur, such Unvested
Shares shall be automatically forfeited and cancelled as outstanding shares of
Common Stock immediately upon the occurrence of the event or time period after
which such Unvested Shares may no longer become vested.

      10. Option to Repurchase Unvested Stock. In the event that the Grantee
purchased the Restricted Stock for a cash price per share as set forth in
Section 2 hereof, Grantee grants to the Company an irrevocable right and option
(the “Option”) to purchase from Grantee Unvested Shares standing in the name of
Grantee on the books of the Company in accordance with this Agreement. Unvested
Shares may be repurchased by the Company at a price (the “Option Exercise
Price”) equal to the lesser of Fair Market Value or the cash price per share
paid by Grantee pursuant to Section 2 and shall be transferred to the Company
automatically without further action by Grantee if repurchased by the Company.
The Company may exercise the right to repurchase the Unvested Shares at any time
within ninety (90) days after the expiration of the period during which the
applicable vesting conditions must occur. The repurchase price may be paid to
Grantee by personal delivery or by Company check mailed to Grantee’s last known
address on the Company’s records. Grantee acknowledges that the Unvested Shares
shall be held by Grantee subject to the applicable vesting requirements set
forth in this Agreement and Grantee shall have no right to retain any Unvested
Shares that are forfeited or that the Company repurchases in accordance with the
terms of this Agreement. The Company may elect to assign its right to repurchase
the Unvested Shares to any designee of the Company.

      11. Restrictions on Unvested Shares.

     (a) Deposit of the Unvested Shares. Grantee shall deposit all of the
Unvested Shares with the Company to hold until the Unvested Shares become
vested, at which time such vested shares shall no longer constitute Unvested
Shares. The Company will deliver to Grantee the shares of Common Stock that
become vested upon vesting of such shares. Grantee shall execute and deliver to
the Company, concurrently with the execution of this Agreement blank stock
powers for use in connection with the transfer to the Company or its designee of
Unvested Shares that do not become vested.

     (b) Restriction on Transfer of Unvested Shares. Grantee shall not transfer,
assign, grant a lien or security interest in, pledge, hypothecate, encumber or
otherwise dispose of any of the Unvested Shares, except as permitted by this
Agreement.

Affirmative Insurance Holdings, Inc. Restricted Stock Award Agreement

Page 3

 



--------------------------------------------------------------------------------



 



      12. Adjustments. The number of Unvested Shares and the Option Exercise
Price per Unvested Share shall be automatically adjusted to reflect any stock
split, stock dividend, recapitalization, merger, consolidation, reorganization,
combination or exchanges of shares or other similar event affecting the
Company’s outstanding Common Stock subsequent to the date of this Agreement. If
Grantee becomes entitled to receive any additional shares of Common Stock or
other securities (“Additional Securities”) in respect of the Unvested Shares
prior to the exercise of the Option, the total number of Unvested Shares shall
be equal to the sum of (i) the initial Unvested Shares; and, (ii) the number of
Additional Securities issued or issuable in respect of the initial Unvested
Shares and any Additional Securities previously issued to Grantee. The Option
Exercise Price per Unvested Share shall be equal to the applicable Option
Exercise Price per Unvested Share set forth in Section 10(a) (as adjusted
pursuant to the first sentence of this Section 12) divided by the sum of (a) the
number of Additional Securities issued or issuable in respect of each Unvested
Share and any Additional Securities previously issued to Grantee plus (b) the
initial Unvested Share.

      13. Restrictive Legends and Stop-Transfer Orders.

     (a) Legends. Grantee understands and agrees that the Company will place the
legends set forth below or similar legends on any stock certificate(s)
evidencing the Common Stock, together with any other legends that may be
required by state or U.S. Federal securities laws, the Company’s Certificate of
Incorporation or Bylaws, any other agreement between Grantee and the Company or
any agreement between Grantee and any third party:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON PUBLIC RESALE AND TRANSFER, INCLUDING AN OPTION HELD BY THE ISSUER AND/OR ITS
ASSIGNEE(S) AS SET FORTH IN A RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE
ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES. SUCH PUBLIC SALE AND TRANSFER
RESTRICTIONS INCLUDING THE OPTION, ARE BINDING ON TRANSFEREES OF THESE SHARES.

     (b) Stop-Transfer Instructions. Grantee agrees that, to ensure compliance
with the restrictions imposed by this Agreement, the Company may issue
appropriate “stop-transfer” instructions to its transfer agent, if any, and if
the Company transfers its own securities, it may make appropriate notations to
the same effect in its own records.

     (c) Refusal to Transfer. The Company will not be required (i) to transfer
on its books any shares of Common Stock that have been sold or otherwise
transferred in violation of any of the provisions of this Agreement or (ii) to
treat as owner of such             shares, or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such shares have been so
transferred.

      14. Modification. The Agreement may not be modified except in writing
signed by both parties.

      15. Plan. Except as otherwise provided herein, or unless the context
clearly indicates otherwise, capitalized terms herein which are defined in the
Plan have the same definitions as provided in the Plan. The terms and provisions
of the Plan are incorporated herein by references, and the Grantee hereby
acknowledges receiving a copy of the Plan. In the event of a conflict or

Affirmative Insurance Holdings, Inc. Restricted Stock Award Agreement

Page 4

 



--------------------------------------------------------------------------------



 



inconsistency between the terms and provisions of the Plan and the provisions of
this Agreement, the Plan shall govern and control.

      16. Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by Grantee or the Company to the Plan Administrator
for review. The resolution of such a dispute by the Plan Administrator shall be
final and binding on the Company and Grantee.

      17. Entire Agreement. The Plan is incorporated herein by reference. This
Agreement and the Plan constitute the entire agreement of the parties and
supercede all prior undertakings and agreements with respect to the subject
matter hereof. If any inconsistency should exist between the nondiscretionary
terms and conditions of this Agreement and the Plan, the Plan shall govern and
control.

      18. Notices. Any notice required to be given or delivered to the Company
under the terms of this Agreement shall be in writing and addressed to the
Corporate Secretary of the Company at its principal corporate offices. Any
notice required to be given or delivered to Grantee shall be in writing and
addressed to Grantee at the address indicated on the signature page hereof or to
such other address as such party may designate in writing from time to time to
the Company. All notices shall be deemed to have been given or delivered upon:
(a) personal delivery; (b) three (3) days after deposit in the United States
mail by certified or registered mail (return receipt requested); (c) one
(1) business day after deposit with any return receipt express courier
(prepaid); or (d) one (1) business day after transmission by facsimile or
telecopier.

      19. Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement shall be binding upon Grantee and
Grantee’s heirs, executors, administrators, legal representatives, successors
and assigns.

      20. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to its
conflict of law principles. If any provision of this Agreement is determined by
a court of law to be illegal or unenforceable, then such provision will be
enforced to the maximum extent possible and the other provisions will remain
fully effective and enforceable.

      21. Acceptance. Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. Grantee has read and understands the terms and provisions
thereof, and accepts the Award subject to all the terms and conditions of the
Plan and this Agreement. Grantee acknowledges that there may be adverse tax
consequences upon exercise of the Award or disposition of the Shares and that
Grantee should consult a tax advisor prior to such exercise or disposition.

[SIGNATURE PAGE FOLLOWS]

Affirmative Insurance Holdings, Inc. Restricted Stock Award Agreement

Page 5

 



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of
the date first above written.

     
AFFIRMATIVE INSURANCE HOLDINGS, INC.
 
   
 
   
By:
   

   
Name:
   

   
Title:
   

   
 
   
GRANTEE
 
   
 
   
 
 
   
Address:
   

   
 
   

   
 
   

   

Affirmative Insurance Holdings, Inc. Restricted Stock Award Agreement

Page 6

 



--------------------------------------------------------------------------------



 



EXHIBIT A

Affirmative Insurance Holdings, Inc. 2004 Stock Incentive Plan

 